Case 1:19-cv-06202-ILG-RER Document 10 Filed 01/13/20 Page 1 of 1 PageID #: 117


       M OLOD S PITZ & D eSANTIS, P . C .
                                       A TT OR NE YS A T L A W
                               1 4 3 0 B R OA D WA Y, 2 1 S T F LO OR
                                       NE W Y O RK , N Y 1 0 0 1 8
                       P HO NE ( 2 1 2 ) 8 6 9 - 3 2 0 0 F AX (2 1 2 ) 8 6 9 - 4 2 4 2
                                         asmall@molodspitz.com
                                           www.molodspitz.com
                                                                                              NEW JERSEY OFFICE*
                                                                                    35 JOURNAL SQUARE, SUITE 1005
                                                                                            JERSEY CITY, NJ 07306
                                                                                                   (201) 795-5400

                                                                                         *REPLY TO NEW YORK OFFICE
                                            January 13, 2020
VIA ECF
Hon. Senior Judge I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                      Re:      Lisa Guzzone v. Michael Zazza
                               United State District Court, E.D.N.Y.
                               Civil Action No. 19-cv-6202 (ILG) (RER)

Dear Senior Judge Glasser:

        I represent the Defendant, Michael Zazza, in the above-referenced action. This is a letter
request for a briefing schedule regarding Defendant’s Pre-Answer Motion to Dismiss pursuant to
FRCP §12(b)(6) and §9(b)(the “Motion”). The Motion was ECF-filed January 2, 2020 (Document
9, et seq.).

The parties have agreed that Plaintiff’s Opposition must be filed by January 27, 2020 and that
Defendant’s Reply must be filed by February 17, 2020.

       We hope this schedule is acceptable to Your Honor. I have simultaneously transmitted a
copy of this letter to Plaintiff’s Counsel, Gary Rosen, Esq.

       Thank you for your attention to this matter.

                                                  Very truly yours,

                                                  MOLOD SPITZ & DeSANTIS, P.C.


                                                  By: ___________________________
                                                         Andrew Small, Esq.
cc:    Gary Rosen, Esq.
       grosen@rosenlawllc.com



                                   MOLOD SPITZ & DeSANTIS, P.C.
